110 F.3d 68
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Norman HUBBS, Petitioner-Appellant,v.SHERIFF OF SAN BERNARDINO COUNTY;  Barbara Ferguson,Respondents-Appellees.
No. 95-56853.
United States Court of Appeals, Ninth Circuit.
Submitted March 24, 1997.*Decided March 26, 1997.

Before:  SNEED, FARRIS and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Norman Hubbs appeals pro se the district court's dismissal as time-barred of his 42 U.S.C. § 1983 action alleging an unlawful arrest with excessive force by San Bernardino County police officers.  Hubbs contends the statute of limitations was tolled by his subsequent incarceration.  We affirm.


3
The district court correctly applied the one year statute of limitations for personal injury actions in California.  See Cal.Civ.Proc.Code § 340(3);  Taylor v. Regents of University of California, 993 F.2d 710, 711 (9th Cir.1993), cert. denied, 114 S.Ct. 890 (1994).  Hubbs's cause of action accrued when he knew of his injury, not when his administrative claim was denied by the County.  See Elliot v. City of Union City, 25 F.3d 800, 801-02 (9th Cir.1994).  The statute of limitations was not tolled under Cal.Civ.Proc.Code § 352(a)(3) because Hubbs has not been in continuous custody.  See id.


4
We reject Hubbs's contention that the district court failed to conduct a proper de novo review of his objections to the magistrate judge's recommendation.  See United States v. Cervantes-Valenzuela, 931 F.2d 27, 29 (9th Cir.1991).  We also reject Hubbs's contention that the district court should have appointed counsel for him, because his action does not present exceptional circumstances.  See Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir.1990).

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We deny Hubbs's motion for reconsideration of this court's orders (1) granting appellee a telephonic extension of time and (2) denying Hubbs's motion to strike appellee's brief